USDC IN/ND case 2:21-mj-00002-APR document 1 filed 01/07/21 page 1 of 6




                                            /s/Andrew P. Rodovich
USDC IN/ND case 2:21-mj-00002-APR document 1 filed 01/07/21 page 2 of 6
USDC IN/ND case 2:21-mj-00002-APR document 1 filed 01/07/21 page 3 of 6
USDC IN/ND case 2:21-mj-00002-APR document 1 filed 01/07/21 page 4 of 6
USDC IN/ND case 2:21-mj-00002-APR document 1 filed 01/07/21 page 5 of 6
USDC IN/ND case 2:21-mj-00002-APR document 1 filed 01/07/21 page 6 of 6




                                     /s/Andrew P. Rodovich
